The opinion of the Court was delivered by
Sogers, J.
There can be no reasonable doubt, that Alfred Patterson was the attorney of the defendant. He attended when *202the deposition was taken, declares himself the attorney, and acted as such, in the presence and by the authority of the defendant. The defendant shall not now be permitted to say, that he was not employed as attorney. Whether he was retained in the cause generally, or was merely employed,' for a special purpose, makes no difference as was decided at Sunbury, in a case not yet reported.*
The defendant’s counsel allege there is error in refusing to charge the jury, that if they believed the testimony of John Pafr-terson, who stated, that he did not put his seal to the note, nor authorize any person to do it for- him, aqd a seal was put to it without Ms direction or authority, the plaintiff cannot recover.
This was a joint and several note, and the suit is brought against Thomas II. Patterson, the son, who transacted the business, and received the money. It is not alleged, and I suppose cannot be with truth, that any additions were made after the delivery of the note. How then, has- the defendant supported his plea, that this is not his deed? It is undoubtedly the deed of Thomas H. Patterson, whatever effect the alteration of the instrument may produce as respects John Patterson. The Court were correct in charging the jury, that if they believed the defendant had signed, and sealed the paper in question, it did not signify whether John Patterson had put his seal to it or not. Even if the suit had- been brought against John Patterson, the jury would have-been right in considering Thomas as the agent of his father, and authorized to:put his seal to the note. The distinguishing feature-of this, and of Graham v. Ogle, is, that the alteration was made before and not after delivery.
Judgment affirmed.

 Addleman v. Masterson, 1 Penn. Rep. 454.